USCA11 Case: 20-13728    Date Filed: 09/26/2022   Page: 1 of 19




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-13728
                 Non-Argument Calendar
                 ____________________

CHAMPIONSHIP PROPERTY LLC,
                         Plaintiff-Counter Defendant-Appellee,
versus
CRYSTAL KAYE COAN,


                        Defendant-Counter Claimant-Appellee,


BANK OF AMERICA, N.A.,
CARRINGTON MORTGAGE SERVICES, LLC,


                              Counter Defendants-Appellants,
USCA11 Case: 20-13728      Date Filed: 09/26/2022    Page: 2 of 19




2                     Opinion of the Court               20-13728

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,


                                             Counter Defendant.


                    ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 3:18-cv-01997-MHH
                   ____________________

Before LUCK, LAGOA, and ANDERSON, Circuit Judges.
PER CURIAM:
        A company sued Crystal Coan in state court to evict her
from her home. Coan, in turn, sued various third parties, raising
an assortment of mortgage-related claims against them. Two of
those third parties then removed the case to federal court. The
district court held that the case must be remanded to state court
because 28 U.S.C. section 1441 allows only the original defendants
to a civil action to remove and neither of the third parties were
original defendants. We affirm.

  FACTUAL BACKGROUND AND PROCEDURAL HISTORY
       In August 2010, Crystal Coan obtained a mortgage to buy
real property in Alabama. The mortgage was later transferred to
Bank of America and Bank of America then assigned the right to
USCA11 Case: 20-13728        Date Filed: 09/26/2022     Page: 3 of 19




20-13728               Opinion of the Court                         3

service the mortgage to Carrington Mortgage Services. Years later,
Carrington Mortgage foreclosed on Coan’s property and “sold the
property at the foreclosure sale . . . to itself.” Carrington Mortgage
then sold the property to Championship Property LLC for just over
$140,000.
       In June 2018, after Coan refused to vacate the property,
Championship Property sued Coan for ejectment in Alabama state
court. Months later, Coan answered, arguing that the foreclosure
and subsequent sale were unlawful and therefore invalid. And
shortly after that, on November 6, 2018, Coan filed an “Amended
Answer and Counterclaim.” In it, she again denied liability. She
also added Bank of America and Carrington Mortgage Services as
(what she called) “[c]ounter-[d]efendants.” Coan also asserted
claims against Championship Property and Mortgage Electronic
Registration Systems (“MERS”).
       In total, Coan asserted fourteen federal statutory and state
common law causes of action and a fifteenth count for declaratory
relief—against Championship Property, Carrington Mortgage,
Bank of America, and MERS. Here’s what Coan asserted: negli-
gence against Bank of America and Carrington Mortgage (count
one); wantonness against Bank of America and Carrington Mort-
gage (count two); unjust enrichment against Bank of America and
Carrington Mortgage (count three); wrongful foreclosure against
Carrington Mortgage (count four); slander of title against Carring-
ton Mortgage and Championship Property (count five); breach of
contract against MERS, Bank of America, and Carrington
USCA11 Case: 20-13728       Date Filed: 09/26/2022    Page: 4 of 19




4                      Opinion of the Court                20-13728

Mortgage (count six); fraud against MERS, Bank of America, and
Carrington Mortgage (count seven); placing in a false light against
Carrington Mortgage (count eight); defamation against Carrington
Mortgage (count nine); unfair and deceptive trade practices against
Bank of America and Carrington Mortgage (count ten); breach of
the covenant of good faith and fair dealing against Bank of America
and Carrington Mortgage (count eleven); violations of the Real Es-
tate Settlement Procedures Act against Carrington Mortgage
(count twelve); violations of the Fair Credit Reporting Act against
Bank of America and Carrington Mortgage (count thirteen); viola-
tions of the Fair Debt Collection Practices Act against Carrington
Mortgage (count fourteen); and a request for declaratory relief
against all defendants (count fifteen).
       On December 4, 2018, weeks after Coan brought them into
the case, Bank of America and Carrington Mortgage removed to
federal court. They argued that, while Coan’s pleading was la-
belled an “Amended Answer and Counterclaims,” she asserted
claims only against newly added parties, not the original plaintiff,
Championship Property. So they asked the district court to “rea-
lign” the parties and designate Bank of America and Carrington
Mortgage as newly added “defendants” who were entitled to re-
move under 28 U.S.C. section 1441.
       Pointing to Coan’s federal statutory claims, Bank of America
and Carrington Mortgage invoked the district court’s federal ques-
tion jurisdiction. They also invoked the district court’s diversity
jurisdiction, alleging that Coan was a citizen of Alabama and that
USCA11 Case: 20-13728               Date Filed: 09/26/2022   Page: 5 of 19




20-13728                     Opinion of the Court                       5

neither Bank of America nor Carrington Mortgage were citizens of
that state. Bank of America and Carrington Mortgage also alleged
that their case met the jurisdictional amount in controversy thresh-
old because the subject property was purchased for more than
$75,000 and Coan sought a declaration that the property belonged
to her.
       On December 20, 2018, a little more than two weeks after
the removal, Coan—the state court defendant—moved to remand.
She argued: (1) that Carrington Mortgage, as a “third-party coun-
terclaim defendant,” couldn’t remove; (2) that section 1441(c)—
which (in her view) allowed removal of federal claims joined with
“separate and independent” state law claims—wasn’t satisfied be-
cause her federal claims were not separate or independent; (3) that
Carrington Mortgage hadn’t satisfied its burden of showing that at
least $75,000 was at issue; (4) that removal was improper because
there was no evidence that MERS consented to removal; and
(5) that Bank of America and Carrington Mortgage were joined as
parties under Federal Rule of Civil Procedure 13, not Rule 14, and
therefore were “counter-defendants,” not third-party defendants.
        Fast forward almost a year. After a status conference, the
district court, on October 3, 2019, “deni[ed] without prejudice Ms.
Coan’s motion to remand.” Coan represents 1 that, at the status
conference, the district court said that it would “entertain a second


1
    There is no transcript of the hearing in the record.
USCA11 Case: 20-13728        Date Filed: 09/26/2022     Page: 6 of 19




6                      Opinion of the Court                 20-13728

motion for remand” after our court decided the then-pending case,
Bowling v. U.S. Bank National Association, 963 F.3d 1030 (11th Cir.
2020). In the meantime, Coan and MERS settled and the district
court dismissed MERS from the case.
       We later issued our opinion in Bowling and held that third-
party counterclaim defendants may not remove under 28 U.S.C.
section 1441(c). Id. at 1040. A month or so after we issued that
decision, Coan, on July 24, 2020, moved to remand again, adopting
her prior arguments. Carrington Mortgage and Bank of America
responded that Coan’s claims against them were not counterclaims
because they were not also asserted against Championship Prop-
erty. Instead, they said, the district court should sever Champion-
ship Property’s original lawsuit and realign the parties—making
Coan the plaintiff and Bank of America and Carrington Mortgage
the defendants—before deciding the motion to remand.
        The district court granted the motion to remand. It first said
that it had “withheld ruling” on Coan’s motion to remand—despite
the fact that it had denied the motion without prejudice in an ear-
lier order—pending our decision in Bowling. The district court
then explained that “even if” Championship Property’s ejectment
action was improperly joined with Coan’s counterclaims, we had
rejected Bank of America and Carrington Mortgage’s proposed
remedy—severance and remand of the ejectment action—in Bowl-
ing, instead reversing because third-party counterclaim defendants
cannot remove, even though the district court in that case had
USCA11 Case: 20-13728        Date Filed: 09/26/2022      Page: 7 of 19




20-13728                Opinion of the Court                         7

severed the original state court action. Bank of America and Car-
rington Mortgage timely appealed.

                     STANDARD OF REVIEW
       We review de novo the legal question of whether the district
court properly granted an untimely motion to remand for a proce-
dural defect in removal. Shipley v. Helping Hands Therapy, 996
F.3d 1157 (11th Cir. 2021). We also review de novo the district
court’s decision to remand a case to state court for lack of subject
matter jurisdiction. S. Fla. Wellness, Inc. v. Allstate Ins. Co., 745
F.3d 1312, 1315 (11th Cir. 2014).

                            DISCUSSON
                       Appellate Jurisdiction
        As in all cases, we must first ensure that we have jurisdiction
over this appeal. Hernandez v. Seminole Cnty., 334 F.3d 1233,
1236 (11th Cir. 2003) (“[W]e must first decide whether we have ju-
risdiction over this appeal.”). We generally have jurisdiction to re-
view “final decisions,” 28 U.S.C. § 1291, and remand orders—like
the one on appeal in this case—are final decisions, Quackenbush v.
Allstate Ins. Co., 517 U.S. 705 (1996) (noting that a “remand order
is appealable as a final order under 28 U.S.C. [section] 1291”). But
our jurisdiction is limited by 28 U.S.C. section 1447(d), which
(broadly) provides that “[a]n order remanding a case to the State
USCA11 Case: 20-13728           Date Filed: 09/26/2022       Page: 8 of 19




8                         Opinion of the Court                    20-13728

court from which it was removed is not reviewable on appeal or
otherwise.” 28 U.S.C. § 1447(d). 2
        Despite this sweeping language—placing remand orders be-
yond our jurisdictional reach—the Supreme Court “has held that
[section] 1447(d) bars appellate review only where the remand or-
der is based upon the grounds specified in [section] 1447(c).” Snap-
per, Inc. v. Redan, 171 F.3d 1249, 1252 (11th Cir. 1999); see Things
Remembered, Inc. v. Petrarca, 516 U.S. 124, 127 (1995) (explaining
that the sections “must be read in pari materia . . . so that only re-
mands based on grounds specified in [section] 1447(c) are immune
from review under [section] 1447(d)”). And there are two grounds
for remand in section 1447(c): (1) a “lack of subject matter jurisdic-
tion”; and (2) “any defect other than lack of subject matter jurisdic-
tion” that is raised in a motion to remand “within [thirty] days after
the filing of the notice of removal.” 28 U.S.C. § 1447(c). We have
no appellate jurisdiction, then, over remand orders based on either
of those two things.
       We’ve explained that “defects” include a defendant’s failure
to follow the “legal requisites” of removal, found at 28 U.S.C. sec-
tion 1446(a) (the filing requirements) and section 1446(b) (the time-
liness requirement). Snapper, 171 F.3d at 1253. So, for example,
the courts of appeals have no jurisdiction over district court orders


2
  Section 1447(d) provides two narrow exceptions which allow appellate re-
view in federal-officer removal cases and civil-rights removal cases. Neither
of those exceptions are applicable here.
USCA11 Case: 20-13728        Date Filed: 09/26/2022      Page: 9 of 19




20-13728                Opinion of the Court                         9

granting timely motions to remand because the removing defend-
ant failed to secure the consent of every co-defendant or failed to
remove within thirty days. 28 U.S.C. § 1446(b). “The failure to
comply with these express statutory requirements for removal can
fairly be said to render the removal ‘defective’ and justify a re-
mand[.]” Snapper, 171 F.3d at 1253. Notably, we’ve also held that
removal by a home-state defendant is a defect. Pacheco de Perez
v. AT&T Co., 139 F.3d 1368, 1372 n.3 (11th Cir. 1998).
        Here, we have appellate jurisdiction because the district
court remanded due to a defect—but only based on an untimely
motion to remand. Here’s what happened. The district court said,
after screening the complaint, that it had subject matter jurisdic-
tion, a notion it never disclaimed. So the district court didn’t re-
mand the case on jurisdictional grounds. Instead, it granted the
motion to remand because the removing parties were not “defend-
ants” entitled to remove. Removal by defendants who are not en-
titled to remove is a defect in the removal. Id. (“[R]emoval by the
resident defendants is a procedural, and not a jurisdictional, de-
fect[.]”); see also Hopkins v. Dolphin Titan Int’l, Inc., 976 F.2d 924,
926 (5th Cir. 1992) (holding that a removal by a third-party defend-
ant under 28 U.S.C. section 1441(c) was a defect in the removal and
barred appellate review).
      Because the district court granted the motion to remand
based on a defect in the removal, we have appellate jurisdiction if
the motion was untimely. 28 U.S.C. § 1447(c); see also In re Be-
thesda Mem’l Hosp., Inc., 123 F.3d 1407, 1410 (11th Cir. 1997)
USCA11 Case: 20-13728             Date Filed: 09/26/2022         Page: 10 of 19




10                          Opinion of the Court                        20-13728

(“[A]n order remanding on procedural grounds . . . upon an un-
timely motion . . . is not authorized by [section] 1447(c) and is thus
reviewable by this court.”). And here, the district court granted an
untimely motion to remand. Before the district court, Coan filed
two motions to remand. The first one was timely because Coan
filed it sixteen days after the case was removed—well within the
thirty day limit. But the district court “denie[d] without prejudice
Ms. Coan’s [initial] motion to remand,” and that decision isn’t on
appeal. The second motion to remand (the one that is on appeal)
was untimely, since Coan filed it almost two years after the case
was removed. And that motion—the untimely one—is the one the
district court granted. Because the district court ruled on an un-
timely motion to remand, we have jurisdiction over this appeal. 3
                                     Merits
       Having concluded that we have appellate jurisdiction, we
now turn to the merits. This case boils down to who can remove
a case. The general removal statute allows “the defendant or the
defendants” to remove a civil action brought in state court to fed-
eral court if the district court would have had original jurisdiction.
28 U.S.C. § 1441(a). By the plain terms of the statute, then, only


3
  Although the district court (in its order remanding the case) said that it “with-
held ruling on the [original] motion to remand,” the district court’s order on
the original motion plainly “denie[d] [it] without prejudice.” The district
court’s later recharacterization—painting its order denying the original mo-
tion to remand as one withholding judgment—can’t deprive this court of its
appellate jurisdiction.
USCA11 Case: 20-13728        Date Filed: 09/26/2022      Page: 11 of 19




20-13728                Opinion of the Court                          11

“the defendant or the defendants” may remove a case. Id. Track-
ing this language, the Supreme Court has held that only the “orig-
inal defendant” to an action may remove under section 1441(a).
Home Depot U.S.A. v. Jackson, 139 S. Ct. 1743, 1749 (2019).
        The federal rules “differentiate between third-party defend-
ants, counterclaim defendants, and defendants.” Home Depot, 139
S. Ct. at 1744. So, for example, a plaintiff asserts a claim against a
defendant. Fed. R. Civ. P. 8(a). A defendant may assert a counter-
claim against the original plaintiff (also called the counterclaim de-
fendant). Fed. R. Civ. P. 13(a). A defendant may also assert a cross-
claim against a co-defendant. Fed. R. Civ. P. 13(g). And a defend-
ant can assert claims against a third party “who is or may be liable
to it for all or part of the claim against it.” Fed. R. Civ. P. 14(a)(2).
That third party is called a “third-party defendant.” Id. If a defend-
ant asserts claims jointly against a third party and the plaintiff, that
third party is called a “third-party counterclaim defendant.” Home
Depot, 139 S. Ct. at 1747 n.1. And only the defendant—that is, the
“original defendant” to the “civil action”—can remove a case to
federal court. Home Depot, 139 S. Ct. at 1749.
        In our case, Championship Property sued Coan. Coan then
asserted what she called “counterclaims” against Bank of America
and Carrington Mortgage. As the district court observed, Coan’s
“counterclaims” were (for the most part) not really counterclaims
at all. That’s because Coan brought thirteen counts against just the
third parties, which means that Bank of America and Carrington
Mortgage weren’t third-party counterclaim defendants as to those
USCA11 Case: 20-13728      Date Filed: 09/26/2022     Page: 12 of 19




12                     Opinion of the Court               20-13728

claims. Coan did bring two counts against Championship Property
along with some of the third parties, making Bank of America and
Carrington Mortgage third-party counterclaim defendants as to
those claims. In any event, because neither Bank of America nor
Carrington Mortgage were the original defendants in this case,
they weren’t entitled to remove.
        This result follows straight from Home Depot and Bowling.
In Home Depot, the plaintiff, Citibank, sued the defendant, Jack-
son, in a debt-collection action in state court for debt he incurred
on a Home Depot credit card. Home Depot, 139 S. Ct. at 1744.
Jackson counterclaimed against Citibank and asserted third-party
class-action claims against Home Depot and Carolina Water Sys-
tems Inc. Id. Jackson alleged that Home Depot and Carolina Wa-
ter Systems’ unlawful actions—charging for water treatment sys-
tems at inflated prices—caused his debt to Citibank and that the
three parties (the plaintiff along with the two third parties) were
jointly liable. Id. Citibank and Jackson dismissed their claims
against each other, leaving only Jackson’s claims against Home De-
pot and Carolina Water Systems remaining. Id. Home Depot then
removed from state to federal court. Id. Home Depot also moved
to realign the parties to make Jackson the plaintiff and Home Depot
and Carolina Water Systems the defendants. Id. at 1754. Jackson
moved to remand. Id. at 1744.
       The case made its way up to the Supreme Court. And the
Court concluded that the term “defendant” in section 1441(a)
didn’t include “third-party counterclaim defendants” like Home
USCA11 Case: 20-13728      Date Filed: 09/26/2022     Page: 13 of 19




20-13728               Opinion of the Court                      13

Depot—and so Home Depot had no right to remove. Id. at 1748.
The Court reached this conclusion for several reasons. It ex-
plained, for example, that section 1441(a) allows the defendant to a
“civil action,” not a “claim,” to remove a case, which is consistent
with our longstanding practice—under the well-pleaded complaint
rule—to ask “whether the plaintiff could have filed its operative
complaint in federal court.” Id. at 1748. The Court also reasoned
that the federal rules of civil procedure differentiate between de-
fendants, counterclaim defendants, and third-party defendants, and
that this weighed against lumping those parties together under the
statutory term “defendants.” Id. at 1749. The Court also pointed
out that, “in other removal provisions, Congress has clearly ex-
tended the reach of the statute to include parties other than the
original defendant”—sometimes making clear, for instance, that
“any party” can remove. Id. For all of these reasons, the Court
concluded that Home Depot—who was not an original defendant
but a third-party counterclaim defendant—couldn’t remove under
section 1441(a).
       Our case is strikingly similar. As in Home Depot, neither
Bank of America nor Carrington Mortgage were original defend-
ants. Instead, Championship Property sued Coan, and Coan (in
turn) asserted what looks like various third-party claims and third-
party counterclaims against Bank of America and Carrington Mort-
gage. Just like in Home Depot, the removing parties here—Bank
of America and Carrington Mortgage—asked the district court to
realign the parties to identify them as defendants. Indeed, in Home
USCA11 Case: 20-13728       Date Filed: 09/26/2022    Page: 14 of 19




14                     Opinion of the Court                20-13728

Depot, the original plaintiff wasn’t even a party to the case by the
time it reached the Supreme Court. Still, the Court held that, not-
withstanding any possible realignment, the third-party counter-
claim defendants were not “defendants”—that is, the original de-
fendants to the action—within the meaning of section 1441(a) and
so they weren’t entitled to remove. The same follows here.
       We extended Home Depot in Bowling—a case that’s almost
identical to the one here. There, the plaintiff bought a house after
foreclosure. Bowling, 963 F.3d at 1033. The plaintiff filed a state
court ejectment suit against the defendants (the former homeown-
ers), who kept living on the property after it was foreclosed on. Id.
The defendants filed an “Answer and Counterclaim” adding three
new parties and fifteen state and federal law claims. Id. The de-
fendants had directed all of the “counterclaims” against the new
parties and none against the original plaintiff—and so the “counter-
claims” weren’t really counterclaims at all. The third parties re-
moved, citing sections 1441(a) and (c), and the original defendants
moved to remand. Id. The district court denied the motion to re-
mand but severed the original case—the plaintiff’s ejectment ac-
tion—and remanded that case to state court. Id.
       We reversed and held that the entire case must be remanded
to state court. Id. at 1038. In doing so, we extended the Home
Depot rule—that third-party counterclaim defendants cannot re-
move—from section 1441(a) to section 1441(c) and from third-
party counterclaim defendants to other third parties who don’t
quite fit the definition of third-party counterclaim defendants. Id.
USCA11 Case: 20-13728           Date Filed: 09/26/2022        Page: 15 of 19




20-13728                  Opinion of the Court                              15

        “Under Home Depot,” we held, “only a defendant to the
original action may seek to remove a case under [section] 1441(c).”
Id. at 1040. We also applied the rule to third parties who weren’t
joined to a counterclaim, concluding that the third parties in the
case were (just like the third-party counterclaim defendants in
Home Depot) not original defendants and so not entitled to re-
move. Id. 4 We remanded to state court. Id.
        Our case, again, is just the same. A plaintiff (Championship
Property) filed an eviction action against a defendant (Coan). The
original defendant (Coan) then asserted various claims against third
parties (Bank of America and Carrington Mortgage). Those third
parties (Bank of America and Carrington Mortgage) then removed
and, like the third parties in Bowling, argued that the claims against
them should be severed from the original ejectment action. As we
said in Bowling, though, “[u]nder Home Depot, only a defendant
to the original action may seek to remove a case.” Id. Because
neither Bank of America nor Carrington Mortgage are the original



4
  In Bowling, we called the third parties “Third-Party Counterclaim Defend-
ants.” See, e.g., Bowling, 963 F.3d at 1035. The district court in this case
properly recognized that the third parties in Bowling weren’t truly third-party
counterclaim defendants because, as the district court pointed out, “the origi-
nal defendants in Bowling did not assert a counterclaim against the original
plaintiff.” What this shows is that the distinction between “third-party coun-
terclaim defendants” and other types of “third-party defendants” is mostly ir-
relevant. What mattered in Bowling, for our purposes, was that the third par-
ties weren’t the original defendants in the case.
USCA11 Case: 20-13728        Date Filed: 09/26/2022     Page: 16 of 19




16                      Opinion of the Court                 20-13728

defendant in this case, they were not entitled to remove. This case
must return to state court.
       In response, Bank of America and Carrington Mortgage ar-
gue that they were misjoined to this case and so the district court
erred by failing to sever Coan’s claims against them and realign the
parties so that Bank of America and Carrington Mortgage would
be viewed as the defendants. To get there, Bank of America and
Carrington Mortgage appear to raise two arguments. First, they
suggest that they were fraudulently misjoined to this case—and
that we should consider the misjoinder in assessing removal juris-
diction. Second, they contend that the district court should have
severed this case under rule 21 and then realigned the parties. Nei-
ther of these arguments are persuasive.
        First, Bank of America and Carrington Mortgage have failed
to establish that Coan fraudulently joined or misjoined them to this
case. “Fraudulent joinder is a judicially created doctrine that pro-
vides an exception to the requirement of complete diversity.”
Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir.
1998). We’ve held that we can disregard a non-diverse defendant
when assessing whether we have diversity jurisdiction over a case
in three circumstances: (1) “when there is no possibility that the
plaintiff can prove a cause of action against the resident (non-di-
verse) defendant”; (2) “when there is outright fraud in the plaintiff’s
pleading of jurisdictional facts”; and (3) “where a diverse defendant
is joined with a nondiverse defendant as to whom there is no joint,
several or alternative liability and where the claim against the
USCA11 Case: 20-13728        Date Filed: 09/26/2022     Page: 17 of 19




20-13728                Opinion of the Court                        17

diverse defendant has no real connection to the claim against the
nondiverse defendant.” Id.
        But, here, there’s no dispute that the parties are completely
diverse, so it’s not at all clear that the fraudulent joinder doctrine—
which we’ve applied when there’s a non-diverse defendant in a case
premised on diversity jurisdiction—applies in this case. Indeed, in
a case like this one, it makes even less sense to ask whether a non-
diverse party was fraudulently joined, since Bank of America and
Carrington Mortgage removed partly based on federal question ju-
risdiction. And whether a non-diverse defendant has been joined
is irrelevant when there’s federal question jurisdiction. All of this
is to say that the fraudulent joinder doctrine is an uneasy fit in this
case. And, even if the fraudulent joinder doctrine were to extend
beyond the joinder of a non-diverse defendant (say, to the joinder
of third parties like the ones here), Bank of America and Carrington
Mortgage have failed to show how they’ve met any of the three
circumstances for fraudulent joinder, which they had the “heavy
burden” to do. See Stillwell v. Allstate Ins. Co., 663 F.3d 1329, 1332
(11th Cir. 2011) (holding that a defendant failed to meet its “heavy
burden of proving that [a party] was fraudulently joined”).
       Second, Bank of America and Carrington Mortgage’s alter-
native—that the district court should’ve severed the case under
rule 21 and realigned the parties—fares no better. Rule 21 simply
provides that, when a party is “misjoin[ed],” the district court may
“add or drop a party” or “sever any claim against a party.” Fed. R.
Civ. P. 21. The problem is that, while rule 21 permits a court to
USCA11 Case: 20-13728        Date Filed: 09/26/2022     Page: 18 of 19




18                      Opinion of the Court                 20-13728

sever parties that have been misjoined once they are in federal
court, it says nothing about whether they are a “defendant” under
section 1441 such that they can remove to federal court in the first
place. See Williams v. Homeland Ins. Co. of New York, 18 F.4th
806, 817 (5th Cir. 2021) (explaining that a party’s reliance on federal
joinder rules to justify removal would “put[] the cart before the
horse” because, “as with all federal rules, [the joinder rules] appl[y]
after a federal court has jurisdiction” and so “it would be odd to use
the impropriety of joinder under those rules to establish jurisdic-
tion”).
        Even if we were to sever and realign the parties, that
wouldn’t make Bank of America and Carrington Mortgage original
defendants. In Home Depot, recall, the original plaintiff (Citibank)
dismissed all of its claims against the original defendant (Jackson).
Home Depot, 139 S. Ct. at 1747. All that was left at that point were
Jackson’s third-party counterclaims against Home Depot and Car-
olina Water Systems—the case was, in effect, severed. Id. And
those third parties—just like the third parties here—asked to be re-
aligned so that they would stand as defendants in that case. Still,
the Supreme Court held that Home Depot and Carolina Water Sys-
tems were not the “defendants” under section 1441. The Supreme
Court explained: “[B]ecause “the ‘civil action . . . of which the dis-
trict court’ must have ‘original jurisdiction’ is the action as defined
by the plaintiff’s complaint, ‘the defendant’ to that action is the de-
fendant to that complaint, not a party named in a counterclaim.”
Id. at 1748. Because Bank of America and Carrington Mortgage
USCA11 Case: 20-13728     Date Filed: 09/26/2022   Page: 19 of 19




20-13728              Opinion of the Court                    19

were not named in the original complaint, they weren’t defendants
to that complaint. In short, severing and realigning the parties—
essentially what the third parties asked for in Home Depot—won’t
transform our third parties into original defendants.
      AFFIRMED.